Filed 5/30/13 P. v. Jackson CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E057658

v.                                                                       (Super.Ct.No. RIF1208453)

GLEN EDWARD JACKSON, JR.,                                                OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Charles J. Koosed, Judge.

Affirmed with directions.

         James M. Crawford, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Defendant and appellant Glen Edward Jackson, Jr., was charged by amended

information with infliction of corporal injury on a spouse or cohabitant (Pen. Code,




                                                             1
§ 273.5, subd. (a), counts 1 & 2).1 It was also alleged that he had served one prior prison

term (§ 667.5, subd. (b)), and he had one prior strike conviction (§§ 667, subds. (c) &

(e)(1)(A), 1170.12, subd. (c)(1).) Pursuant to a plea agreement, defendant pled guilty to

count 2 and admitted the prison prior and prior strike conviction. The court sentenced

him to the agreed upon term of five years in state prison, consisting of the low term of

two years on count 2, doubled pursuant to the strike conviction, plus one year for the

prior prison term enhancement. The court awarded 24 days of presentence custody

credits. The court also dismissed count 1 pursuant to the plea agreement.

         Defendant moved the court to correct the number of presentence custody credits

awarded, pursuant to the October 1, 2011 modification to section 4019. The court

changed the amount of custody credits awarded to 40 days (20 actual days and 20

conduct credits).

         Defendant filed a timely notice of appeal. We affirm.

                               PROCEDURAL BACKGROUND

         Defendant was charged with and admitted that, on or about October 8, 2012, he

committed the crime of infliction of corporal injury on a spouse or cohabitant, a felony.

(§ 273.5, subd. (a).)

                                          DISCUSSION

         Defendant appealed and, upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

         1   All further statutory references will be to the Penal Code, unless otherwise
noted.


                                                2
25 Cal.3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of

the case and no potential arguable issues. Counsel has also requested this court to

undertake a review of the entire record.

       We offered defendant an opportunity to file a personal supplemental brief, which

he has not done.

       Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we have

conducted an independent review of the record and find no arguable issues.

       However, we note a few apparent clerical errors. The abstract of judgment does

not reflect that defendant had a prison prior enhancement (§ 667.5, subd. (b)), and it

indicates that defendant was sentenced to a total of four years in state prison. The court

actually sentenced defendant to two years on count 2, doubled pursuant to the prior strike,

and added one year pursuant to the prison prior, for a total of five years. It is evident that

the superior court clerk inadvertently erred in failing to indicate in the “enhancements”

box on the abstract of judgment that defendant had one prison prior enhancement, and in

recording that defendant was sentenced to only four years in prison. Generally, a clerical

error is one inadvertently made. (People v. Schultz (1965) 238 Cal.App.2d 804, 808.) A

court “has the inherent power to correct clerical errors in its records so as to make these

records reflect the true facts. [Citations.]” (In re Candelario (1970) 3 Cal.3d 702, 705.)

We also note that the date at the bottom of the abstract of judgment was listed as “11-23-

13.” However, since the abstract of judgment was filed on January 23, 2013, we presume

that the court clerk meant to list the date as “1-23-13.” Accordingly, we will direct the

clerk to correct the abstract of judgment.


                                              3
                                      DISPOSITION

       The superior court clerk is directed to correct the January 23, 2013 abstract of

judgment by indicating that defendant had one prison prior enhancement under section

667.5, subdivision (b), and that the court imposed one year pursuant to this enhancement.

The clerk should also correct the abstract of judgment to reflect the total time imposed as

five years and the date as “1-23-13.” The clerk is further directed to forward a copy of

the amended abstract of judgment to the Department of Corrections and Rehabilitation.

In all other respects, the judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                                HOLLENHORST
                                                                                           J.


We concur:


RAMIREZ
                        P. J.


RICHLI
                           J.




                                              4